


109 HR 2567 RH: Antifreeze Bittering Act of

U.S. House of Representatives
2006-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IB
		Union Calendar No. 433
		109th CONGRESS
		2d Session
		H. R. 2567
		[Report No. 109–730,
		  Part I]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			May 24, 2005
			Mr. Ackerman (for
			 himself, Mr. Rohrabacher,
			 Mrs. Wilson of New Mexico,
			 Mr. Upton,
			 Mrs. Bono, and
			 Mr. Tanner) introduced the following
			 bill; which was referred to the
			 Committee on
			 Energy and Commerce
		
		
			December 8, 2006
			Additional sponsors: Mr.
			 Moran of Virginia, Mr.
			 Case, Mr. Nadler,
			 Mr. Dicks,
			 Mr. Abercrombie,
			 Mr. Kildee,
			 Mr. Gallegly,
			 Mr. Bilirakis,
			 Mr. Olver,
			 Mr. Platts,
			 Mr. Etheridge,
			 Ms. DeLauro,
			 Mr. Kolbe,
			 Mr. DeFazio,
			 Ms. Berkley,
			 Mr. Cummings,
			 Mr. Sessions,
			 Ms. Harman,
			 Mr. McGovern,
			 Mr. Calvert,
			 Mr. McNulty,
			 Mr. Whitfield,
			 Mr. McCotter,
			 Mr. Sanders,
			 Mr. Larsen of Washington,
			 Mrs. McCarthy,
			 Mr. Doyle,
			 Mr. Shays,
			 Mr. Wolf, Mr. Moore of Kansas, Mr. Evans, Mr. Price
			 of North Carolina, Mr. Frank of
			 Massachusetts, Mr.
			 Simmons, Mr. Ferguson,
			 Mr. English of Pennsylvania,
			 Mr. LaHood,
			 Mr. McDermott,
			 Mr. Smith of New Jersey,
			 Mr. Pascrell,
			 Mr. Everett,
			 Mr. Gordon,
			 Mr. Jackson of Illinois,
			 Mr. Brown of South Carolina,
			 Mr. Frelinghuysen,
			 Mr. Rothman,
			 Mrs. Davis of California,
			 Ms. Jackson-Lee of Texas,
			 Mr. Hastings of Florida,
			 Mr. Van Hollen,
			 Mr. Sullivan,
			 Mr. Foley,
			 Mrs. Northup,
			 Mr. Weldon of Pennsylvania,
			 Mr. Wu, Mr. Murtha, Mr.
			 Udall of Colorado, Mr.
			 Towns, Mr. Ross,
			 Mr. Kirk, Mr. Wynn, Mr.
			 Gonzalez, Mr. Engel,
			 Mr. Shadegg,
			 Mr. Reichert,
			 Mr. Campbell of California,
			 Mr. Castle,
			 Mr. Ehlers,
			 Mrs. Lowey,
			 Mrs. Schmidt,
			 Mrs. Maloney,
			 Mr. Kline,
			 Mr. Baird,
			 Mr. Weller, and
			 Mr. Neal of
			 Massachusetts
			Deleted sponsors: Mr. George
			 Miller of California (added June 13, 2005; deleted July 27, 2005),
			 Mr. Farr (added June 15, 2005; deleted
			 June 23, 2005), Mr. Gene Green of
			 Texas (added June 28, 2005; deleted September 13, 2005),
			 Ms. Schakowsky (added June 28, 2005;
			 deleted July 12, 2005), and Ms.
			 Baldwin (added January 31, 2006; deleted May 17,
			 2006)
		
		
			December 8, 2006
			Reported with an amendment and referred to the Committee
			 on the Judiciary for a period ending not later than December 8, 2006, for
			 consideration of such provisions of the bill and amendment as fall within the
			 jurisdiction of that committee pursuant to clause 1(l), rule X. Referred to the
			 Committee on Transportation and Infrastructure for a period ending not later
			 than December 8, 2006, for consideration of such provisions of the bill and
			 amendment as fall within the jurisdiction of that committee pursuant to clause
			 1(r), rule X
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		
			December 8, 2006
			Committees on the Judiciary and Transportation and
			 Infrastructure discharged; committed to the Committee of the Whole House on the
			 State of the Union and ordered to be printed
			For text of introduced bill, see copy of bill as
			 introduced on May 24, 2005
		
		A BILL
		To amend the Federal Hazardous Substances
		  Act to require engine coolant and antifreeze to contain a bittering agent so as
		  to render it unpalatable.
	
	
		1.Short titleThis Act may be cited as the
			 Antifreeze Bittering Act of
			 2006.
		2.Addition of bittering
			 agent in antifreeze requiredThe Federal Hazardous Substances Act (15
			 U.S.C. 1261 et seq.) is amended by adding after section 24 (15 U.S.C. 1278) the
			 following new section:
			
				25.Addition of bittering
				agent in antifreeze required
					(a)Bittering
				agent
						(1)Environmental
				evaluation required
							(A)In
				generalNot later than 30 days after the date of enactment of
				this section, the Consumer Product Safety Commission shall commence an
				evaluation, in cooperation with the Environmental Protection Agency and
				appropriate State health and environmental officials in those States that, as
				of the date of enactment of this section, have enacted laws requiring a
				bittering agent in engine coolant or antifreeze, to determine whether there is
				evidence that the use of the bittering agent denatonium benzoate in engine
				coolant or antifreeze has an unreasonable adverse effect on the
				environment.
							(B)Certain tests
				prohibitedThe evaluation required under subparagraph (A) may not
				include any new animal or human testing.
							(C)Required date of
				completionThe Commission shall complete the evaluation within
				180 days after the date of enactment of this section and publish its findings
				in the Federal Register.
							(2)Use of bittering
				agent
							(A)General
				requirementUnless the Commission, in its evaluation under
				paragraph (1), finds there is evidence of an unreasonable adverse effect on the
				environment, any engine coolant or antifreeze that is manufactured on or after
				the date that is 180 days after the date of publication of the Commission’s
				finding in the Federal Register pursuant to paragraph (1)(C), and that contains
				more than 10 percent ethylene glycol, shall include not less than 30 parts per
				million, and not more than 50 parts per million, denatonium benzoate as a
				bittering agent in order to render the coolant or antifreeze
				unpalatable.
							(B)Alternative
				agentIf the inclusion of denatonium benzoate in engine coolant
				or antifreeze is required under subparagraph (A) and the Commission finds
				that—
								(i)an alternative bittering
				agent is as effective as denatonium benzoate in rendering coolant or antifreeze
				unpalatable in terms of both its bittering capacity and its compatibility with
				motor vehicle engine coolant and antifreeze, and
								(ii)in cooperation with the
				Environmental Protection Agency, there is no evidence that the use of the
				alternative bittering agent has an unreasonable adverse effect on the
				environment,
								the Commission may initiate a rulemaking
				to permit the use of the alternative bittering agent in lieu of denatonium
				benzoate.(3)Unreasonable adverse
				effect on the environment definedAs used in this subsection, the
				term unreasonable adverse effect on the environment means an
				unreasonable risk to human health or the environment, taking into account the
				economic, social, and environmental costs and benefits.
						(4)Failure to
				complyAny engine coolant or antifreeze that is required to
				contain a bittering agent under paragraph (2) that is not in compliance with
				that paragraph shall be considered to be a banned hazardous substance within
				the meaning of section 2(q) (15 U.S.C. 1261(q)), and shall be subject to the
				penalties provided for in section 5 (15 U.S.C. 1264).
						(b)Record keeping
						(1)Name and active
				ingredientA manufacturer of
				an engine coolant or antifreeze that is required to contain a bittering agent
				under subsection (a) shall maintain a record of the trade name, scientific
				name, and any active ingredients of a bittering agent used in compliance with
				such subsection.
						(2)Availability to the
				publicAny record maintained
				under paragraph (1) shall be made available to the public on receipt by the
				manufacturer of a request from any person.
						(c)Limitation of
				liability
						(1)In
				generalSubject to paragraph
				(2), a manufacturer, processor, distributor, recycler, or seller of an engine
				coolant or antifreeze that is required to contain a bittering agent under
				subsection (a) shall not be liable to a person for any personal injury, death,
				property damage, damage to the environment (including natural resources), or
				economic loss that results from the inclusion in the engine coolant or
				antifreeze of the bittering agent, provided that the bittering agent is present
				in concentrations mandated by subsection (a)(2)(A) or permitted pursuant to a
				rulemaking under subsection (a)(2)(B).
						(2)ExceptionParagraph
				(1) shall not apply in any case in which a cause of liability referred to in
				that paragraph is unrelated to the inclusion in an engine coolant or antifreeze
				of the bittering agent as required by subsection (a). Nothing in this
				subsection shall be construed to exempt any manufacturer or distributor of
				denatonium benzoate, or an alternative bittering agent the use of which is
				required or permitted under subsection (a)(2), from any liability related to
				denatonium benzoate or the alternative bittering agent.
						(d)PreemptionNo
				State or political subdivision of a State shall establish or continue to
				enforce with respect to retail containers containing less than 55 gallons of
				engine coolant or antifreeze any prohibition, limitation, standard or other
				requirement relating to the inclusion of a bittering agent in engine coolant or
				antifreeze that is different from, or in addition to, the requirements of this
				section.
					(e)ExemptionThis
				section shall not be construed to apply to—
						(1)the sale of a motor
				vehicle that contains engine coolant or antifreeze; or
						(2)a wholesale container of
				engine coolant or antifreeze that contains 55 gallons or more of engine coolant
				or
				antifreeze.
						.
		
	
		December 8, 2006
		Committees on the Judiciary and Transportation and
		  Infrastructure discharged; committed to the Committee of the Whole House on the
		  State of the Union and ordered to be printed
	
